1
2
3
4
5
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   Case No.: 1:13-cr-00112 LJO
11
                       Plaintiff,
12                                                              ORDER
     vs.                                              WITHDRAWING THE FEDERAL
13                                                 DEFENDER AS COUNSEL, APPOINTING
      CHRISTOPHER RAJLAL,                                AD HOC CJA COUNSEL
14
                       Defendant.
15
16
            Upon Defendant’s motion and consent, good cause appearing, and for consistency of
17
     representation,
18
            IT IS HEREBY ORDERED, effective December 10, 2019, withdrawing the Federal
19
     Defender as counsel and appointing Victor M. Chavez as ad hoc CJA counsel pursuant to 18
20
     U.S.C. § 3006A(b) and Eastern District of California’s CJA Plan, Gen. Ord. 582, § X(C).
21
22   IT IS SO ORDERED.
23
        Dated:     December 11, 2019                     /s/ Lawrence J. O’Neill _____
24                                              UNITED STATES CHIEF DISTRICT JUDGE

25
26
27
28

                                                   -1-
